DETAILED ACTION
Claims 1 – 15 and 19 – 21 are currently pending.
Claims 1, 13 and 19 – 21 are currently amended.
Claims 16 – 18 are canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 7 – 8 of applicant’s response, filed 12/1/2021, with respect to the rejection of claims have been fully considered in light of the amendments to the claims and are persuasive.  The rejection of the claims has been withdrawn. 

Allowable Subject Matter
Claims 1 – 15 and 19 – 21 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record, either alone or in combination, fail to teach each and every limitation as set forth in each of the independent claims.  The prior art does not teach selectively applying vector processing operations defined by vector processing instructions to generate one or more data elements of a data vector comprising a plurality of data elements at respective data element positions of the data vector, according to the state of respective predicate flags associated with the positions of the data vector; and generating instruction sample data indicative of vector processing activities for selected ones of the vector processing instructions, instruction sample data indicating at least the state of the predicate flags at execution of the selected vector processing instructions; and selecting the selected ones of the vector processing instructions, in which the step of selecting comprises counting instructions between a start count value and a final count value, selecting, as a selected instruction, an instruction for which the count reaches the final count value, and combining one or both of the start count value and the final count value with a modifier value; in each of the ways set forth in each of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY K HUSON whose telephone number is (571)270-3430. The examiner can normally be reached Monday - Friday 7:00 - 3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY K HUSON/Primary Examiner, Art Unit 2181